DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/9/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments relate to the amendments, and the amended claims are being taught by a new primary reference. Thus Applicant’s arguments do not apply to the current rejection. Although the Spratley reference is still being used, it is no longer being used for the claim limitations which are the focus of Applicant’s arguments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US Patent 4903353) in view of Spratley (US Patent Application Publication 20080015666).
Regarding claim 1, Park teaches a sleeping device comprising a comforter (Figure 1; 18) and a mattress (Figure 1; shown under pillow 31), wherein the comforter is supported by a frame (Figure 1; 16), wherein the frame has suspending members (Figure 1; 13, 14) to hang the comforter and frame to a ceiling, a wall, or a larger frame (Figure 1; 19) to form an air gap between the comforter and the mattress such that the comforter is not in contact with some parts or most parts of a user's body underneath the comforter when the comforter is in use (Figure 1; as shown, and abstract). Park does not specifically teach the suspending members are strings or wires. Spratley teaches the suspending members are strings or wires (Figure 4; 24). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the chains of Park to be strings or wires in order to make the entire system lighter weight.
Regarding claim 11, Park teaches the frame can be any shape to create an air gap between the mattress and the comforter (Figure 1; 16).
Regarding claim 12, Park teaches the frame is in rectangular (It is clear from looking at 13 in Figures 1 and 2 that the frame is a rectangular shape), triangular, trapezoid, or round shape.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US Patent 4903353) in view of Spratley (US Patent Application Publication 20080015666) in view of Sprocker (US Patent Application Publication 20200179202). 
Regarding claim 3, Park does not teach wherein motors wind the strings or wires to raise or lower the comforter to change the volume of air gap underneath the comforter and above the mattress or bed, with or without temperature feedback sensors inside the space enclosed by the comforter. Stocker teaches wherein motors wind the strings or wires to raise or lower the comforter to change the volume of air gap underneath the comforter and above the mattress or bed (Paragraph 167 (see also Figure 9), describes how pulleys operated by motors wind up the belts/wires/ropes/elongate traction elements 16 which lift, in the case of Stocker, the patient, but when applied to Park, the comforter, as they wind, increasing the distance between the thing held by the ends of 16 and the mattress (in the combination, the comforter)), with or without temperature feedback sensors inside the space enclosed by the comforter. It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify system of Park to have individualized motors to wind the suspending members of Park in order to allow for the various wires to be lifted to different heights, thus allowing a more customized experience, and to allow the user ease of use in not requiring manual effort to life or move any of the wires.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362. The examiner can normally be reached M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MORGAN J MCCLURE/Examiner, Art Unit 3673                                                                                                                                                                                                        
/ERIC J KURILLA/Primary Examiner, Art Unit 3619